 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10
11 SHARIDAN STILES                                     CASE No. 2:19-CV-02144-JAM-KJN

12
                     Plaintiff,                        ORDER TO STAY CASE
13
               v.
14
     TARGET CORPORATION,
15
                     Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     0067.241\9775
                                        [Proposed] Order to Stay Case
 1                                               ORDER
 2            The parties, Plaintiff Sharidan L. Stiles and Defendant Target Corporation, have
 3 presented a Stipulation to Stay the above-captioned action, on the following agreed
 4 premises:
 5            This is an action for alleged infringement of two patents owned by Plaintiff:
 6 United States Patent No. 9,108,329 (“the ’329 Patent”) and United States Patent No.
 7 9,707,689 (“the ’689 Patent”). This action involves a single accused product: the
 8 “Ardell Precision Shaper,” distributed and sold by American International Industries
 9 (“AII”) and sold at retail by Target Corporation. This accused product is at issue in
10 other cases pending in this Court, including Stiles, et al. v. Walmart Inc., et al., E.D.
11 Cal. Case No. 14-cv-02234 (“The 2014 Action,” which alleges infringement of the ‘329
12 patent by the Ardell Precision Shaper), and American International Industries v. Stiles,
13 E.D. Cal. Case No. 2:19-cv-01218 (“the Declaratory Relief Action,” which alleges non-
14 infringement of the ‘689 patent by the Ardell Precision Shaper). The Declaratory
15 Relief Action was previously deemed related to the 2014 Action. (The 2014 Action,
16 Dkt. No. 276) After recent judicial transfers, the 2014 Action and the Declaratory
17 Relief Action are now pending before Hon. Kimberly J. Mueller. (The 2014 Action,
18 Dkt. No. 389; Declaratory Relief Action, Dkt. No. 27)
19            The parties agreed that liability issues regarding the ‘329 and ‘689 patents should
20 proceed in the 2014 Action and Declaratory Relief Actions prior to active litigation of
21 the above-captioned action, in order to save substantial court and attorney resources,
22 avoid duplication of efforts and facilitate more uniform control of the litigation.
23 Accordingly, the parties stipulated to a stay of this case until an initial patent
24 infringement liability determination is made in either the 2014 Action or the
25 Declaratory Relief Action, after which point the parties propose to file a joint report
26 informing the Court whether they agree that the stay in this case should continue
27 pending further proceedings in the 2014 Action and/or the Declaratory Relief Action.
28
     0067.241\9775
                                                    -2-
                                        [Proposed] Order to Stay Case
 1 Accordingly, the parties requested that the Court enter the following Order to stay all
 2 but administrative activities in the above-captioned case.
 3
 4            FOR GOOD CAUSE SHOWN, the Court hereby orders that litigation of the
 5 above-captioned action is stayed, other than for administrative activities, pending a
 6 determination in Stiles, et al. v. Walmart Inc., et al., E.D. Cal. Case No. 14-cv-02234 or
 7 American International Industries v. Stiles, E.D. Cal. Case No. 2:19-cv-01218, of
 8 whether the Ardell Precision Shaper infringes either the ‘329 or ‘689 Patent. Upon a
 9 determination in either of these actions as to whether the Ardell Precision Shaper
10 infringes the ‘329 or ‘689 Patents, the parties shall promptly confer and file a joint
11 report informing the Court whether they agree that the stay in this case should continue
12 pending any further proceedings.
13
14 IT IS SO ORDERED.
15 Dated this 6th day of March, 2020.
16
17                                                     /s/ John A. Mendez
18                                                  Hon. John A. Mendez
                                                    U.S. District Court Judge
19
20
21
22
23
24
25
26
27
28
     0067.241\9775
                                                 -3-
                                     [Proposed] Order to Stay Case
 1                                  PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3       At the time of service, I was over 18 years of age and not a party to this action.
   I am employed in the County of Los Angeles, State of California. My business address
 4 is 3130 Wilshire Boulevard, Suite 500, Santa Monica, California 90403-2351.
 5       On March 5, 2020, I served true copies of the following document(s) described
   as [PROPOSED] ORDER TO STAY CASE on the interested parties in this action as
 6 follows:
 7                            SEE ATTACHED SERVICE LIST
 8
 9       BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said
   document(s) to be served by means of this Court's electronic transmission of the Notice
10 of Electronic Filing through the Court's transmission facilities, to the parties and/or
   counsel who are registered CM/ECF Users set forth in the service list obtained from
11 this Court.
12        I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct and that I am employed in the office of a member
13 of the bar of this Court at whose direction the service was made.
14            Executed on March 5, 2020, at Santa Monica, California.
15
16                                                 /s/Eric S. Engel
                                                   Eric S. Engel
17
18
19
20
21
22
23
24
25
26
27
28
     0067.241\9775
                                                  -4-
                                      [Proposed] Order to Stay Case
 1                                        SERVICE LIST
                                Stiles v. Wal-Mart Stores Inc, et al
 2                                    CV14-02234-GEB-CMK
 3           For Stiles/Stiles 4 U, Inc.                             For Walmart, Inc.
 4
   Brian James Dunne                                Bryan A. Merryman
 5 bdunne@piercebainbridge.com                      bmerryman@whitecase.com
   Dan Terzian                                      Catherine Susan Simonsen
 6 dterzian@piercebainbridge.com                    catherine.simonsen@whitecase.com
   PIERCE BAINBRIDGE LLP                            WHITE & CASE LLP
 7 355 S. Grand Ave., 44th Floor                    555 South Flower Street, Suite 2700
   Los Angeles, CA 90071                            Los Angeles, CA 90071-2433
 8 Telephone: 213-262-9333
   Facsimile: 213-279-2008                          Telephone: 213-620-7700
 9                                                  Facsimile: 213-452-2329
10 David L. Hecht , PHV                             Bijal V. Vakil
   dhecht@piercebainbridge.com                      bijal@whitecase.com
11 Yavar Bathaee                                    Jeremy Kent Ostrander
   ybathaee@piercebainbridge.com                    jostrander@whitecase.com
12 PIERCE BAINBRIDGE BECK                           Hallie Elizabeth Kiernan
   PRICE & HECHT LLP                                hallie.kiernan@whitecase.com
13 277 Park Avenue, 45th Floor                      WHITE & CASE LLP
   New York, NY 10172                               3000 El Camino Real
14 Telephone: 212-484-9866                          5 Palo Alto Square, 9th Floor
   Facsimile: 646-968-4125                          Palo Alto, California 94306
15                                                  Telephone: 650-213-0300
                                                    Facsimile: 650-213-8158
16
   Harmeet Kaur Dhillon                             Stefan M. Mentzer, PHV
17 harmeet@dhillonlaw.com                           smentzer@whitecase.com
   DHILLON LAW GROUP, INC.                          WHITE & CASE, LLP
18 177 Post Street, Suite 700
                                                    1221 Avenue of the Americas, Floor 49
   San Francisco, CA 94108                          New York, NY 10020
19 Telephone: 415-433-1700
   Facsimile: 415-520-6593                          Telephone: 212-819-8200
20                                                  Facsimile: 212-354-8113
21 Andrew Williamson, PHV
   awilliamson@piercebainbridge.com
22 PIERCE BAINBRIDGE BECK
   PRICE & HECHT LLP
23 601 Pennsylvania Ave. NW
   South Tower Suite 700
24 Washington, DC 20004
   Telephone: 202-839-3531
25 Facsimile: 646-968-4125
26
27
28
     0067.241\9775
                                                       -5-
                                           [Proposed] Order to Stay Case
